DETAILED ACTION
Claims 1-7 are pending and currently under review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claims 1-2 include the recitation of “island shape,” which is indefinite because it is unclear to the examiner as to what specific shape is required in the instant claim scope.  The examiner notes that the term “island shape” does not impart any specific shape other than that of a discrete particle, such that it is unclear to the examiner as to what shape does or does not meet the instant claim.  The examiner interprets the aforementioned claim to be met by any shape that could have reasonably been interpreted to be that of an “island” as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shudo et al. (JP2000256799, machine translation referred to herein) alone, or alternatively in view of Donnadieu et al. (US 2008/0295658).
Regarding claims 1-2, Shudo et al. discloses a sintered stainless steel composition [0004, 0008]; wherein said composition can be seen in table 1 below [0004-0007].  The examiner notes that the overlap between the disclosed composition of Shudo et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Shudo et al. further teaches that the material includes dispersed carbides, which the examiner reasonably considers to meet the limitation of “hard particles dispersed in an island shape” as claimed since any distinct particles can be considered to have a shape of an island [0005].
Shudo et al. does not expressly teach the further limitations of a friction coefficient, area ratio of hard particles, or hard particle size as recited in claims 1-2, respectively.  However, the examiner submits that these properties would have been expected to be present or would have naturally flowed from the alloy of Shudo et al. as will be further explained.  See MPEP 2112 & MPEP 2145(II).  Specifically, the instant specification discloses obtaining these properties by forming a mixed powder of the claimed composition, compacting said powder, sintering at 1360 to 1400 degrees C for 4 to 6 hours, solution heat treating at 800 to 1050 degrees C for 3 to 8 hours, and aging at 440 to 530 degrees C for 4 to 10 hours [p.5 of instant specification].  Shudo et al. discloses an overlapping composition as stated previously, as well as an overlapping manufacturing method of mixing and compacting said alloy composition, followed by sintering at 1360 degrees C in a specific embodiment, solution treatment at 800 to 900 degrees C, and aging at 450 to 550 degrees C [0008-0009, 0018].  TSince Shudo et al. discloses an overlapping alloy composition and method of manufacture as stated previously, similar, overlapping properties of a friction coefficient, area ratio of hard particles, and hard particle size would have been expected or would have naturally flowed from the sintered alloy of Shudo et al. relative to that as instantly claimed absent concrete evidence to the contrary.  See MPEP 2112 & MPEP 2145(II).
Shudo et al. does not expressly teach that the sintered alloy is utilized in a die and cutter blade or sliding components in pairs as claimed.  However, the examiner notes that the aforementioned recitations are limitations of intended use which, upon further consideration, are not considered to impart any further structural limitations to claimed alloy because the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, wherein the recitations of “which is used in…” merely state the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations.  See MPEP 2111.02.  Thus, the examiner reasonably considers the sintered alloy of Shudo et al., which is suitable for tool steels, to be entirely capable of being used in a die and cutter blade or as sliding components in pairs as claimed absent concrete evidence to the contrary [0022].
Alternatively, Shudo et al. does not expressly teach that the sintered alloy is utilized in a die and cutter blade or sliding components in pairs as claimed.  Donnadieu et al. discloses utilizing cemented carbides for a die and cutter assembly because high performance cutting tools must possess high wear resistance and toughness [0003, 0040-0043].  Therefore, it would have been obvious to modify the sintered material of Shudo et al., which includes cemented carbides and has excellent durability as taught by Shudo et al., for a die and cutter (ie. sliding components) because cemented carbides having good mechanical properties such as wear resistance are useful for high performance cutting tools.
Table 1.
Element (wt.%)
Claims 1-2 (wt.%)
Shudo et al. (wt.%)
Ti
18.4 – 24.6
18.3 – 24
Mo
2.8 – 6.6
2.8 – 6.6
C
4.7 – 7
4.7 – 7
Cr
7.5 – 10
7.5 – 10
Ni
4.5 – 6.5
4.5 – 6.5
Co
1.5 – 4.5
0 – 4.5
Al
0.6 – 1
0.6 – 1
Fe & Impurities
Balance
Balance


Regarding claims 3 and 6-7, the aforementioned prior art discloses the alloy of claim 2 (see previous).  The aforementioned prior art does not expressly teach a hard particle area ratio, friction coefficient, or hard particle diameter standard deviation as claimed.  However, as stated previously, since Shudo et al. discloses an overlapping alloy composition and method of manufacture, the examiner submits that similar, overlapping properties relative to those as recited above would appear to have been expected or would have naturally flowed from the alloy of Shudo et al. absent concrete evidence to the contrary.  See MPEP 2112 & MPEP 2145(II).
Regarding claim 4, the aforementioned prior art discloses the alloy of claim 2 (see previous).  Shudo et al. further teaches that the dispersed carbides are Ti carbides, Mo carbides, and composites carbides of Mo and Ti [0008, 0010].
Regarding claim 5, the aforementioned prior art discloses the alloy of claim 2 (see previous).  As stated previously, the examiner notes that the aforementioned recitations are limitations of intended use which, upon further consideration, are not considered to impart any further structural limitations to claimed alloy because the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, wherein the recitations of “which is used in…” merely state the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations.  See MPEP 2111.02.  Thus, the examiner reasonably considers the sintered alloy of Shudo et al., which is suitable for tool steels, to be entirely capable of being used in a die and cutter blade or as sliding components in pairs as claimed absent concrete evidence to the contrary [0022].  Alternatively, Donnadieu et al. discloses utilizing cemented carbides for a die and cutter assembly as stated previously.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuromasa et al. (JPH1192870, machine translation referred to herein) alone, or alternatively in view of Donnadieu et al. (US 2008/0295658).
Regarding claims 1-2, Kuromasa et al. discloses a sintered stainless steel composition [0004, 0006]; wherein said composition can be seen in table 2 below [0004-0007].  The examiner notes that the overlap between the disclosed composition of Kuromasa et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Kuromasa et al. further teaches that the material includes dispersed carbides, which the examiner reasonably considers to meet the limitation of “hard particles dispersed in an island shape” as claimed because any discrete particles can have a shape akin to that of an “island” [0005].
Kuromasa et al. does not expressly teach the further limitations of a friction coefficient, area ratio of hard particles, or hard particle size as recited in claims 1-2, respectively.  However, the examiner submits that these properties would have been expected to be present or would have naturally flowed from the alloy of Kuromasa et al. as will be further explained.  See MPEP 2112 & MPEP 2145(II).  Specifically, the instant specification discloses obtaining the claimed alloy and properties by forming a mixed powder of the claimed composition, compacting said powder, sintering at 1360 to 1400 degrees C for 4 to 6 hours, solution heat treating at 800 to 1050 degrees C for 3 to 8 hours, and aging at 440 to 530 degrees C for 4 to 10 hours [p.5 of instant specification].  Kuromasa et al. discloses an overlapping composition as stated previously, as well as a manufacturing method of mixing and compacting said alloy composition, followed by sintering at 1360 degrees C, solution treatment at 850 degrees C, and aging at 500 degrees C in a specific embodiment, which meets the aforementioned ranges of the instant specification [0005, 0015].  Therefore, since Kuromasa et al. discloses an overlapping alloy composition and method of manufacture as stated previously, similar, overlapping properties of a friction coefficient, area ratio of hard particles, and hard particle size would have been expected or would have naturally flowed from the sintered alloy of Kuromasa et al. relative to that as instantly claimed.  See MPEP 2112 & MPEP 2145(II).
Kuromasa et al. does not expressly teach that the sintered alloy is utilized in a die and cutter blade or sliding components in pairs as claimed.  However, the examiner notes that the aforementioned recitations are limitations of intended use which, upon further consideration, are not considered to impart any further structural limitations to claimed alloy because the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, wherein the recitations of “which is used in…” merely state the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations.  See MPEP 2111.02.  Thus, the examiner reasonably considers the sintered alloy of Kuromasa et al., which is suitable for tool steels, to be entirely capable of being used in a die and cutter blade or as sliding components in pairs as claimed absent concrete evidence to the contrary [0017].
Alternatively, Kuromasa et al. does not expressly teach that the sintered alloy is utilized in a die and cutter blade or sliding components in pairs as claimed.  Donnadieu et al. discloses utilizing cemented carbides for a die and cutter assembly because high performance cutting tools must possess high wear resistance and toughness [0003, 0040-0043].  Therefore, it would have been obvious to modify the sintered material of Kuromasa et al., which includes cemented carbides and has excellent durability as taught by Kuromasa et al., for a die and cutter (ie. sliding components) because cemented carbides having good mechanical properties such as wear resistance are useful for high performance cutting tools.
Table 2.
Element (wt.%)
Claims 1-2 (wt.%)
Kuromasa et al. (wt.%)
Ti
18.4 – 24.6
18.3 – 24
Mo
2.8 – 6.6
2.8 – 6.6
C
4.7 – 7
4.7 – 7
Cr
7.5 – 10
7.5 – 10
Ni
4.5 – 6.5
4.5 – 6.5
Co
1.5 – 4.5
1.5 – 4.5
Al
0.6 – 1
0.6 – 1
Fe & Impurities
Balance
Balance


Regarding claims 3 and 6-7, the aforementioned prior art discloses the alloy of claim 2 (see previous).  The aforementioned prior art does not expressly teach a hard particle area ratio, friction coefficient, or hard particle diameter standard deviation as claimed.  However, as stated previously, since Kuromasa et al. discloses an overlapping alloy composition and method of manufacture, the examiner submits that similar, overlapping properties relative to those as recited above would appear to have been expected or would have naturally flowed from the alloy of Kuromasa et al. absent concrete evidence to the contrary.  See MPEP 2112 & MPEP 2145(II).
Regarding claim 4, the aforementioned prior art discloses the alloy of claim 2 (see previous).  Kuromasa et al. further teaches that the dispersed carbides are Ti carbides, Mo carbides, and composites carbides of Mo and Ti [0006].
Regarding claim 5, the aforementioned prior art discloses the alloy of claim 2 (see previous).  As stated previously, the examiner notes that the aforementioned recitations are limitations of intended use which, upon further consideration, are not considered to impart any further structural limitations to claimed alloy because the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, wherein the recitations of “which is used in…” merely state the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations.  See MPEP 2111.02.  Thus, the examiner reasonably considers the sintered alloy of Kuromasa et al., which is suitable for tool steels, to be entirely capable of being used in a die and cutter blade or as sliding components in pairs as claimed absent concrete evidence to the contrary [0017].  Alternatively, Donnadieu et al. discloses utilizing cemented carbides for a die and cutter assembly as stated previously.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-F: 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A WANG/Examiner, Art Unit 1734